F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        AUG 16 1999
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,                          No. 98-3331
 v.                                            (D.C. Nos. 93-20048-04-JWL
                                                    and 96-3421-JWL)
 EDWARD DRYDEN,                                    (District of Kansas)

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.


      Defendant-Appellant Edward Dryden (“Dryden”), a twenty-five year

veteran of the Kansas City, Kansas police force, was convicted of conspiracy to

distribute crack cocaine and sentenced to 360 months’ imprisonment. This court

affirmed his conviction and sentence. See generally United States v. Williamson,

53 F.3d 1500 (10th Cir. 1995). The district court, thereafter, granted Dryden’s



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
motion for a reduction of his sentence based on favorable amendments to the

United States Sentencing Guidelines made retroactive to his case, and thus

modified Dryden’s sentence to 292 months’ imprisonment. See United States v.

Dryden, No. 93-20048-04, 1996 WL 227786, at *1 (D. Kan. Apr. 23, 1996).

      Dryden next filed a pro-se motion to vacate, set aside, or correct his

conviction and/or sentence pursuant to 28 U.S.C. § 2255, asserting inter alia, that

his trial lawyer provided constitutionally ineffective assistance of counsel in

several respects, which the district court denied. See United States v. Dryden,

No. Civ. 96-3421-JWL, 1997 WL 94238, at *1-*2, *5 (D. Kan. Feb. 26, 1997).

This court reversed as to Dryden’s claim that “his counsel acted ineffectively by

failing affirmatively to inform him that it was Dryden’s decision whether or not to

testify on his own behalf.” United States v. Dryden, No. 97-3280, 1998 WL
930582, **1-**2 (10th Cir. Apr. 22, 1998). We, therefore, remanded the case to

the district court “to hold an evidentiary hearing on the ineffective counsel issue.”

Id. at **2.

      On June 23, 1998, the district court held an evidentiary hearing on the

specific issue of whether Dryden’s trial lawyer provided constitutionally

ineffective assistance of counsel in failing to inform Dryden of his right decide

whether to testify in his own behalf. The district court found that Dryden’s

lawyer adequately informed Dryden of his right to decide whether to testify, and


                                         -2-
therefore did not provide deficient performance, and that any arguable deficient

performance on the part of Dryden’s lawyer did not prejudice Dryden. (See

United States v. Dryden, No. 96-3421, at 3 (D. Kan. Aug. 20, 1998)

(unpublished).)

      On April 15, 1999, Dryden filed, before this court, a motion for leave to

proceed on appeal in forma pauperis and an application for certificate of

appealability (“COA”). Because Dryden has failed to make a “substantial

showing of the denial of a constitutional right,” as required under 28 U.S.C. §

2253(c), we deny his application for a COA. We also deny Dryden’s motion for

leave to proceed in forma pauperis.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -3-